         Case 2:19-bk-19146-WB Doc 82 Filed 04/15/20 Entered 04/15/20 21:36:40                                               Desc
                             Imaged Certificate of Notice Page 1 of 3
                                              United States Bankruptcy Court
                                             Central District of California
In re:                                                                                                     Case No. 19-19146-WB
Corey Demon Sims                                                                                           Chapter 11
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0973-2                  User: admin                        Page 1 of 1                          Date Rcvd: Apr 13, 2020
                                      Form ID: pdf042                    Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Apr 15, 2020.
db            #+Corey Demon Sims,   7136 Glasgow Ave,   Los Angeles, CA 90045-2208

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’#’ were identified by the USPS National Change of Address system as requiring an update.
While the notice was still deliverable, the notice recipient was advised to update its address with the court
immediately.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Apr 15, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on April 13, 2020 at the address(es) listed below:
              Dare Law     on behalf of U.S. Trustee    United States Trustee (LA) dare.law@usdoj.gov
              Erin M McCartney    on behalf of Creditor    U.S. Bank National Association, not in its individual
               capacity, but solely as legal title trustee for BCAT 2016-17TT bankruptcy@zbslaw.com,
               emccartney@ecf.courtdrive.com
              Kelly M Kaufmann    on behalf of Creditor    The Bank of New York Mellon, f/k/a The Bank of New
               York, as trustee, on behalf of the holders of the CWABS, Inc., Asset-Backed Certificates, Series
               2004-1 bknotice@mccarthyholthus.com, kraftery@ecf.courtdrive.com
              Lane M Nussbaum    on behalf of Interested Party    DANCO INC. lnussbaum@nussbaumapc.com,
               info@nussbaumapc.com
              Mark S Krause    on behalf of Creditor    U.S. Bank National Association, not in its individual
               capacity, but solely as legal title trustee for BCAT 2016-17TT bankruptcy@zbslaw.com,
               mkrause@ecf.courtdrive.com
              Mark S Krause    on behalf of Creditor    U.S. Bank National Association, not in its individual
               capacity but solely as Trustee for the RMAC Trust, Series 2016-CTT bankruptcy@zbslaw.com,
               mkrause@ecf.courtdrive.com
              Thomas B Ure    on behalf of Debtor Corey Demon Sims tbuesq@aol.com,
               urelawfirm@jubileebk.net;tom@ecf.courtdrive.com
              United States Trustee (LA)    ustpregion16.la.ecf@usdoj.gov
                                                                                              TOTAL: 8
 Case 2:19-bk-19146-WB Doc 82 Filed 04/15/20 Entered 04/15/20 21:36:40                       Desc
                     Imaged Certificate of Notice Page 2 of 3



 1   URE LAW FIRM
     800 W. 6th Street, Suite 940
 2   Los Angeles, CA 90017                                         FILED & ENTERED
     Telephone: (213) 202-6070
 3   Facsimile: (213) 788-202-6075
     Thomas B. Ure ± State Bar No. 170492                                APR 13 2020
 4   tom@urelawfirm.com
     Counsel for Debtor                                             CLERK U.S. BANKRUPTCY COURT
 5                                                                  Central District of California
                                                                    BY kaaumoanDEPUTY CLERK

 6
 7
 8                         UNITED STATES BANKRUPTCY COURT

 9             CENTRAL DISTRICT OF CALIFORNIA ± LOS ANGELES DIVISION

10
                                         )     Case No.: 2:19-bk-19146-WB
11   IN RE:                              )
                                         )     Chapter 11
12   COREY DEMON SIMS,                   )
                                         )     ORDER GRANTING STIPULATION
13                                       )     AUTHORIZING THE USE OF CASH
                                         )
14                                       )     COLLATERAL
                       DEBTOR.           )
15                                       )     Subject Property:
                                         )     1320 West 53rd Street
16                                       )     Los Angeles, CA 90037
                                         )
17                                       )
                                         )
18                                       )
     ___________________________________ )
19
20            The Court, having reviewed the STIPULATION AUTHORIZING THE USE OF CASH
21   COLLATERAL filed as Docket Number 79, and good cause appearing therefore:

22   ///
23   ///
24   ///
25
26
27
28
 Case 2:19-bk-19146-WB Doc 82 Filed 04/15/20 Entered 04/15/20 21:36:40           Desc
                     Imaged Certificate of Notice Page 3 of 3



1    IT IS HEREBY ORDERED THAT:

2           The STIPULATION AUTHORIZING THE USE OF CASH COLLATERAL filed as

3    Docket Number 79 is hereby approved and adopted as an order of the court.

4
5                                              ###

6
7
8
9
10
11
12
13
14

15
16
17
18
19
20

21
22
23
          Date: April 13, 2020
24
25
26
27
28

                                                  2
